Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 8/9/2021 has been entered.  Examiner acknowledges the following by applicant: 

Status of claims
Claims 3-5, 10-11 have been canceled.
New Claims 19-20 are added.
In summary, claims 1-2, 6-9, 12-20 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration:
Claim objection is withdrawn because the objected claims are canceled by applicant. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 2/8/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 8/9/2021 have been fully considered but are not deemed fully persuasive.


Pre-AIA -Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 12, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al (US 20080229447, published 9/18/2008), in view of Garcon et al (US patent 6791014, granted and published 9/14/2004). 
Claims 1-2 are drawn to a method comprising the step of:
a) preparing a soybean organogenic explant comprising at least a plant cell capable of being transformed by an Agrobacterium strain, 
b) exposing said plant cell in said explant to an Agrobacterium strain (Agrobacterium tumefaciens or Agrobacterium rhizogenes) comprising at least a first genetic construct comprising at least a gene for tolerance to an HPPD inhibitor, thereby transforming the explant with the at least one gene (the gene conferring HPPD tolerance), 
c) culturing the transformed explant in the presence of an HPPD inhibitor as selection agent, 

wherein said soybean organogenic explant is a cotyledonous explant, a half-seed explant or a half-embryo seed explant, and
wherein the HPPD inhibitor is introduced only after transformation. 
Claim 6 adds a step to claim 1: e) regenerating plants and seeds comprising said heterologous gene from the transformed cell or transformed tissue.
Claim 7 is drawn to essentially the same steps of claims 1 and 6, adding selecting step (selecting being optional in claim 1).

Claims 8 and 12, and 18 add one additional limitation: the HPPD inhibitor is an isoxazole, a diketonitrile, a triketone, or a pyrazolinate.
Claims 16-17 limit claim 1, said Agrobacterium strain further comprises at least a second heterologous genetic construct (gene conferring resistance to an herbicide, nematodes, or insect) conjointly with gene for tolerance to HPPD inhibitors.  
New claim 19 limits claim 16, wherein the first and second heterologous genetic constructs are included in one or several T-DNA(s).  
New claim 20 limits claim 16, wherein the selection marker gene for tolerance to HPPD inhibitors is eliminated by crossing the transformed plants comprising at least a second heterologous genetic construct and the selection marker gene with a non-transformed variety of the same plant.  

Hwang et al teach a detailed method of preparing and transforming cotyledonary explant of soybean using Agrobacterium as medium (Examples 1-5, [0137]-[0155], claims 1-16). 
Hwang et al teach exposing the explant to Agrobacterium tumefaciens comprising genic construct comprising heterologous genes (bar gene and GFP gene) and selectable marker gene (including herbicide 
Hwang et al teach and claim using herbicide including HPPD inhibitors as selective agent ([0014], claim 8). 
Hwang et al specifically teach the selective agent (herbicide) is introduced to the transformed explant only after transformation (not before or during transformation), and the transformed explant is cultured with the selective agent ([Example 6, [0157]].   
Hwang et al teach selecting the transformed explant using medium comprising the selective agent ([Example 6, [0156]-[0159]].  
Hwang et al teach the transforming gene of interest (in addition to selection marker) to soybean plant by Agrobacterium as medium ([0042], examples 2-6, [0140]-[0161], claim 8), the limitation of claim 16.  
Hwang et al further teach regenerating the transformed explant after selection (Example 6, [0158]).  

Hwang et al teach all the limitation of claims 1-2, 6-7, 16 except do not teach introducing HPPD inhibitor after transformation. 
According to instant specification ([0095]), The selection agent, i.e. the HPPD inhibitor, is introduced into the culture medium of the cells after transformation (step c), according to the usual practices of those skilled in the art. 
Introducing HPPD inhibitor after transformation is taught by Garcon et al.  
Garcon et al teach and successfully demonstrated using HPPD inhibitor as selective agent selecting soybean transformants from non-transformants. Garcon et al teach and claim a detailed method of transforming soybean (soya bean) by bombardment with heterologous gene conferring 
Specifically, Garcon et al teach introducing HPPD inhibitor isoxaflutole after transformation (without prior bleach) or before transformation (with prior bleach), both methods achieved success (col 12, lines 1-7, table 1).   
Garcon et al additionally teach the advantage of using HPPD inhibitors as selective agent is that this action produces a bleaching of the plant cells which is not harmful to the growth of cells, more particularly in the case of embryogenic tissues. Only the transformed plant cells comprising the gene for tolerance to HPPD inhibitors remain green and can be selected since they thus differ from the nontransformed cells (col 2, lines 57-67; col 3, lines 1-4). 
Regarding dependent claims, Hwang et al teach genetic construct comprises a DNA molecule delivered by an Agrobacterium cell ([0015]), reading on t-DNA, thus teaching new claim 19.
Garcon et al particularly use isoxazole (isoxaflutole) or the diketonitriles as the selective agent ([0100]-[0102]), and claim using isoxazoles, diketonitriles, triketones, and pyrazolinates (claim 10), teaching instant claims 8, 12 and 18.  
Garcon et al teach the heterologous gene encodes proteins of interest, preferably conferring resistances to herbicides, insects and other diseases (col 7, lines 26-31), teaching claim 16-17. 
Garcon et al also teach “selection marker gene is eliminated by crossing the transformed plants comprising the heterologous gene and the selection marker gene with a non-transformed variety of the same plant” (col 2, lines 33-52claim 12), teaching new claim 20. 


In this case, Hwang et al teach all the limitation except introducing HPPD inhibitor after transformation.  Garcon et al teach and successfully demonstrated using HPPD inhibitor as selective agent selecting soybean transformants from non-transformants, and teach introducing HPPD inhibitor after transformation.  
One ordinary skill in the art would have recognized the advantage of non-harm to soybean cells by using HPPD inhibitors as selective agent as taught by Garcon et al, and been motivated to use HPPD inhibitors as selective agent to select soybean transformants as taught by Hwang et al and successfully practiced by Garcon et al, to achieve the same success as Garcon et al.   Given Garcon et al demonstrates the success, the expectation of success would have been high. Using HPPD inhibitor after transformation is an obvious option as taught by Garcon et al.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

	
Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al in view of Garcon et al, as applied to claims 1 and 7 above, and further in view of Matringe et al (p-Hydroxyphenylpyruvate dioxygenase inhibitor-resistant plants. Pest Manag Sci 61:269-276, 2005).
Claims 1 and 7 have been analyzed above.
Claims 9 and 13 add a limitation to claims 1 and 7, the soybean plant cell or plant is further transformed with a gene overexpressing PDH.  
Hwang et al in view of Garcon et al teach all the limitations of claims 1 and 7, but do not teach overexpressing gene for tolerance to HPPD inhibitors and gene encoding PDH in the same soybean cell and plant. 

Matringe et al further teach the advantage of such co-overexpression of a gene conferring HPPD inhibitor resistance along with gene encoding PDH gene, and the result of increasing vitamin E production (page 269, Abstract; page 273, Fig 5).  Matringe et al further teach that another advantage of such co-expression is that PDH increases the resistance to HPPD inhibitor in co-expressed plant by synergistic 6-8 folds (page 273, right panel, bottom, to page 274, left panel, top). 
Matringe et al further particularly suggest the approach be applied to soybean (page 272, right col, 1st para; page 274, right col, 2nd-4th para).
Thus, one ordinary skill in the art would have realized PDH would synergistically enhance gene conferring HPPD inhibitor resistance as a selective marker as taught by Matringe et al, and been motivated to apply such combination to the soybean transformation of Hwang et al and Garcon et al, to achieve the predicted results of synergistic effect as Matringe et al. Given Matringe et al demonstrated such success, the expectation of success would have been high.   
Therefore, claims 9 and 13 would have been obvious to one ordinary skill in the art.  

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al in view of Garcon et al, as applied to claim 1 above, and further in view of Bogner et al (US 20110185445, effectively filed 1/26/2010). 
Claim 1 has been analyzed above.
Claims 14-15 limit claim 1, further comprising allowing the transformed explants cultured in step c) to form shoots, and selecting green shoots (within four weeks of transforming the explant).  
plant cells comprising the gene for tolerance to HPPD inhibitors remain green and can be selected since they thus differ from the nontransformed cells. 
Garcon et al teach regenerating and growing the transformed tissue (col 11, lines 6-20) but do not teach selecting green shoots within four weeks of transforming the explant.  
Bogner et al teach regenerating the transformed soybean explant to shoot, and select the shoot (with HPPD inhibitors as Garcon et al) within 4 weeks of transformation ([0212]-[0213]).  
Thus, one ordinary skill in the art would have realized that selection of HPPD is selecting green cells as transformed cells from bleached untransformed cells as taught by Garcon et al, and been motivated to use the method as taught by Garcon et al and Bogner et al, and select transformed (green) shoot within 4 weeks as taught by Bogner et al, to achieved the expected result as Garcon et al and Bogner et al.  Given Garcon et al demonstrated success in soybean cells, and Bogner et al demonstrated success in soybean shoot within 4 weeks, the expectation of success would have been high. 
Therefore, claims 14-15 would have been obvious to one ordinary skill in the art. 

Response to Arguments
35 USC §103
Applicant argues that Garcon teaches away the claimed method because Garcon uses an example to teach introducing HPPD inhibitors before transformation, and that introducing HPPD inhibitors after transformation is not an obvious option of Garcon. 
The argument is fully considered but not deemed persuasive. 
According to instant specification ([0095]), The selection agent, i.e. the HPPD inhibitor, is introduced into the culture medium of the cells after transformation (step c), according to the usual practices of those skilled in the art.

Nevertheless, Garcon et al teach introducing HPPD inhibitor isoxaflutole both after transformation (without prior bleach) and before transformation (with prior bleach), both methods achieved success (col 12, lines 1-7, table 1).   There is no teaching away. 
In addition, according to MPEP 2123 II, NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).   
Thus, even if introducing selective agent after transformation was not a preferred method by Garcon, it was at the very least an alternative; and critically, it achieved success as well.  Garcon might have preferred before transformation, Garcon never taught, suggested or implied that after transformation should be avoided.  Instead, both ways achieved successful selection.    
Logemann et al (An improved method for preparing Agrobacterium cells that simplifies the Arabidopsis transformation protocol, Plant Methods, 1-5, 2006) teach introducing herbicide to select transformants only after agrobacterium mediated plant transformation, not before or during transformation (p4, right col, “Methods”), and achieved successful selection (p1, abstract). 
Critically, it was suggested by examiner to provide comparison of applying HPPD selecting agent only after transformation against applying HPPD selecting agent before and during transformation.  However, applicant never has shown such comparison. 


The argument is fully considered but not deemed persuasive.  
Selecting transformants within four weeks is taught in the art. For example, Bogner et al teach regenerating the transformed soybean explant to shoot, and select the shoot (with HPPD inhibitors as Garcon et al) within 4 weeks of transformation ([0212]-[0213]).  
Second and again, applicant does not provide comparison of applying HPPD selecting agent only after transformation against applying HPPD selecting agent before and during transformation, including the time taken for selection. 
Instead, the declaration of 12/23/2020 demonstrated the advantage of using HPPD over other agents like glufosinate or glyphosate (para 8-11 of the declaration).  
 First, according to the declaration (p3, last para), seeds of soybean cultivar Thome were used for transformation with a bar gene construct. After seed sterilization and overnight imbibition of the seeds in water, half seed explants were prepared and co-cultivated with the Agrobacterium strain LBA4404(PAL4404) containing a T-DNA vector with the phosphinothricin acetyltransferase gene (the bar gene) for resistance to the herbicide glufosinate or phosphinothricin (PPT). After co-cultivation, the half seed explants were transferred to shoot induction medium (SIM) with 8 mg/L PPT. 
Thus, the result was achieved with a combination of a particular soybean cultivar, a particular Agrobacterium strain, and a particular HPPT resistant gene. 
Applicant has not taught non-obviousness for the invention as broadly claimed.  See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of non-obviousness should be commensurate with the scope of the claims. 


Regarding the separate rejections to dependent claims, applicant argues that the references do not cure the deficiency of Hwang et al and Garcon et al. 
The argument is fully considered but not deemed persuasive.  As analyzed above, Hwang et al in view of Garcon et al does not have such deficiency. 


Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662